11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

In the interest of A.C.R., a child,            * From the 220th District Court
                                                 of Comanche County,
                                                 Trial Court No. DV17119.

No. 11-22-00070-CV                             * July 28, 2022

                                               * Memorandum Opinion by Bailey, C.J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.)

        This court has inspected the record in this cause and concludes that there is error
 in the order below. Therefore, in accordance with this court’s opinion, the order of
 the trial court is reversed, and we remand the cause for further proceedings. Any
 proceeding on remand must be commenced within 180 days of this court’s mandate.
 TEX. R. APP. P. 28.4.